Citation Nr: 1600172	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  13-17 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability manifested by bilateral torn tricep.

2.  Entitlement to service connection for a bowel disability.

3.  Entitlement to service connection for a disability manifested by lumbar strain.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2001 to May 2007.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2008 and in April 2011 that, in pertinent part, denied service connection for a disability manifested by bilateral torn tricep, for a bowel disability, and for a disability manifested by lumbar strain.  The Veteran timely appealed.

The Board notes that, in a September 2008 rating decision, the RO denied service connection for a disability manifested by bilateral torn tricep, for a bowel disability, and for a disability manifested by lumbar strain.  Since then, additional service treatment records pertinent to the Veteran's claims were received by VA in 2008, and the RO reconsidered each of the Veteran's claims on its merits.  In this regard, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, so that the Board may adjudicate the Veteran's current claims for service connection as original, rather than as reopened, claims.  38 C.F.R. § 3.156(c).

In August 2015, the Veteran and his wife testified during a hearing before the undersigned at the RO.  Also, during the hearing, the undersigned granted the Veteran's request for a 90-day abeyance to submit additional documentary evidence.  To date, VA has not received any additional response from the Veteran.




FINDINGS OF FACT

1.  The Veteran does not have a disability manifested by bilateral torn tricep that either had its onset in active service, or is related to a disease or injury during active service.

2.  The Veteran does not have a bowel disability that was present during active service; or related to a disease or injury during active service, or related to a service-connected disability.

3.  Resolving all doubt in the Veteran's favor, chronic lumbar strain had its onset in service.  


CONCLUSIONS OF LAW

1.  A disability manifested by bilateral torn tricep was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  A bowel disability was not incurred or aggravated in service; and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  A disability manifested by lumbar strain was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through a March 2008 letter, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  This document served to provide notice of the information and evidence needed to substantiate the claims.

VA's letter notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2008 letter, the RO specifically notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time.  38 U.S.C.A. § 1111.  Here, the Veteran's enlistment examination in April 2001 revealed no defects other than asymptomatic pes planus.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

A.  Bilateral Torn Tricep

The Veteran contends that service connection for a disability manifested by bilateral torn tricep is warranted on the basis that he had torn both triceps while doing push-ups in basic training.  Specifically, the Veteran testified that there was a rock under his hand, and that he tried to move it out of the way while doing push-ups, and that he tore both triceps in the process.  He testified that he had to stay three plus weeks longer in basic training while it healed as much as it could.  He testified that he was given a splint and was placed on light duty.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

Service treatment records show that the Veteran presented for emergency care in May 2001, reporting numbness of the right elbow of two weeks' duration.  He reported doing push-ups and developed numbness.  Clinical evaluation revealed swelling of the right arm.  Records show that the Veteran was given a training temporary duty restriction in May 2001, due to arm strain and swelling.  Exercises were not permitted, and the Veteran was instructed to keep his arm elevated as much as possible.  A physical profile report, dated in October 2002, again shows that the Veteran was restricted from lifting, pushing, and pulling greater than ten pounds, as well as other restrictions.

During an April 2008 VA (contract) examination, the Veteran reported that he tore his triceps during basic training in 2001 and that the injury still caused pain.  The extent of the injury involved blood vessels, nerve, and involved muscle; the injury did not involve bone and fascia.  The pain occurred six times per month, and each time lasted for two days and traveled to the shoulders.  At the time of pain, the Veteran functioned with medication.  From the muscle injuries, the Veteran currently had loss of strength.  He had no weakness, easy fatigability, pain, impairment of coordination, and inability to control movement.  He no longer was able to consistently or effectively exercise.  There were no complications from the muscle injuries, and the Veteran was not receiving any treatment.  The injuries affected body functioning.  The Veteran reportedly could not pick up anything over twenty pounds, and had difficulty reaching and stretching.  

Examination in April 2008 revealed signs of a two-centimeter difference in diameter of the upper arm region.  Palpation of Muscle Group VI revealed no loss of deep fascia or muscle substance, and no impairment of muscle tone.  There was no muscle wound present.  There were no signs of lowered endurance and impaired coordination.  Muscle strength was 5/5.  The muscle injury did not affect the function of the particular body part it controlled.  There was no muscle herniation.  The muscle injury did not involve any tendon, bone, joint, or nerve damage.  Ranges of motion of both shoulder joints and elbow joints were documented.  Following examination, the April 2008 examiner opined that there was no diagnosis because the Veteran's bilateral torn tricep had resolved. 

The Veteran underwent another VA (contract) examination in November 2010.  Following examination, the November 2010 examiner opined that there was no diagnosis because there was no pathology to render a diagnosis.  The muscle injury did not affect the function of the particular body part it controlled.  Muscle strength was graded at 5.  There were no signs of lowered endurance or impaired coordination.

In August 2015, the Veteran testified that he had problems lifting, and currently self-medicated with over-the-counter medications.  

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Here, each of the examiners has the medical knowledge to express a competent opinion, and, upon review of the Veteran's specific history and applicable medical principles, determined that there was no evidence of disability manifested by bilateral torn tricep as a result of the injury in active service.  The opinions are accurate, are fully articulated, and contain sound reasoning that is not contradicted by the medical record.  Therefore, the Board finds the April 2008 and November 2010 examiners' opinions to be highly probative for resolving the matter on appeal.  

To the extent the Veteran contends that he injured his bilateral tricep in active service in 2001, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his claimed disability manifested by bilateral torn tricep.  Muscle injury is not something that would be readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  In this case, the Board finds credible, competent and probative the Veteran's report of injuring both triceps during basic training while doing push-ups.  However, the medical opinions indicate that the Veteran's injury in active service did not result in chronic disability and had resolved; and that there was no pathology to render a current diagnosis of muscle injury.  This is highly probative evidence against finding a nexus between any present disability and injury during active service.

In this case, the competent evidence is against finding that the Veteran's claimed disability manifested by bilateral torn tricep is linked to his active service.  A preponderance of the evidence is therefore against a finding that any current disability either had its onset during active service or is related to the injury sustained while doing push-ups during basic training.  The reasonable doubt doctrine is not for application.  Thus, service connection for a disability manifested by bilateral torn tricep is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014).  

B.  Bowel Disability

In this case, the record reflects that the Veteran has not been diagnosed with any bowel disability.  He is not entitled to direct service connection for a bowel disability because there is no competent evidence linking a current disability to any disease or injury in active service.  The Board is within its province to make a determination as to whether the evidence supports a finding of service incurrence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  Id. The Federal Circuit has held that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Notably, bowel disabilities are not considered chronic under section 3.309.

Service treatment records do not reflect any findings or complaints of irritability bowel syndrome or bowel disability.  In fact, records show that the Veteran specifically denied any change in bowel habits in February 2006.

Here, the Veteran also asserts that his bowel disability is secondary to his service-connected scar residuals, status-post left inguinal hernia repair.

During an April 2008 VA (contract) examination, the Veteran reported that his bowel disability has existed since active service in 2005; and that the condition is due to injury which occurred as a result of a left inguinal hernia repair.  His symptoms include fatigue and pain, and do not affect his body weight.  He reported having symptoms every four days, with alternating constipation and diarrhea; and with each occurrence lasting one day.  He reported having abdominal pain located at the lower abdomen, which occurred for one-third to two-thirds of the year.  The number of attacks reported for the past year was 91.  He received no treatment for his bowel disability.

Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  No intestinal fistula was noted.  Findings on renal examination were normal.

Following examination in April 2008, the examiner noted no pathology to render a diagnosis.  There was no anemia.  Nor were there findings of malnutrition.

Following a review of the Veteran's claims file in November 2010, a VA (contract) examiner opined that there was no pathology to render a diagnosis of a bowel condition.  There were neither findings of anemia, nor findings of malnutrition.

The report of a March 2013 VA examination reflects signs and symptoms of constipation, but no weight loss attributable to an intestinal condition.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected scar residuals, status-post left inguinal hernia repair.  In support of the opinion, the examiner reasoned that there was no documentation of a diagnosed bowel condition since the hernia repair surgery.  The examiner did explain that the Veteran described chronic constipation, but no diagnosis for that was found in his service treatment records; nor has the Veteran been evaluated or treated for such condition.  The examiner explained that an inguinal hernia repair does not involve opening the peritoneal cavity where the intestines are located.

The first requirement for any service connection claim is the existence of a current disability.  Brammer, 3 Vet. App. at 225.  In this regard, post-service records fail to reveal any diagnosis for the Veteran's allegations of a bowel disability.  Therefore, absent evidence of current disability, service connection cannot be granted.   Id. 

The Board has considered the Veteran's statements regarding fatigue and pain, and constipation, as a result of his service-connected scar residuals, status-post left inguinal hernia repair, as being among his current disabilities.  However, the Board finds the conclusions of the March 2013 VA examiner, which are based on clinical evaluation and supported by rationale, to be more probative than references made by the Veteran.  No medical examiner has made a formal diagnosis of any bowel disability.  The March 2013 examiner found no objective evidence of a current bowel disability; chronic constipation was not present in active service.  Hence, a basis for compensation is not established. 

Because there is no evidence of a current bowel disability, the weight of the evidence is against the claim; and the doctrine of reasonable doubt is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. 
 Lumbar Strain

Service connection may also be presumed, for certain chronic diseases, such as arthritis of the lumbar spine, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309 (2015).

The Veteran contends that he has a disability manifested by lumbar strain that developed in active service.  He contends that his tricep injuries forced him to lift items in a different manner, which caused most of his back problems.  He also contended that the surgery to repair a left inguinal hernia then forced him to lift items in another way, which was not good for his back.  The Veteran indicated that he strained his lumbar spine by overcompensating to protect other areas of his body.

Service treatment records show that the Veteran was sent for physical therapy in April 2004 with chronic history of low back pain, with acute flare-up one week ago.  He reportedly was just lying in bed and had no radicular symptoms.  Examination revealed tenderness to palpation.  The provisional diagnosis was iliolumbar ligament sprain and erector spinae muscle strain.  The Board finds the Veteran's lay testimony, as corroborated by service treatment records, to be credible for purposes of establishing an incident in service.  

There is no competent evidence of arthritis of the lumbar spine in service or within the first post-service year.

During an April 2008 VA examination, the Veteran reported continuing low back pain with stiffness, but no specific injury.  He reported having pain located at the lower back for five years, and that the pain occurred two times per day and lasted for three hours.  The pain was localized and aching, and was elicited by physical activity, and by sleeping or resting.  

Examination in April 2008 revealed that the Veteran's posture and gait were within normal limits.  There was no evidence of radiating pain on movement of the thoracolumbar spine.  Muscle spasm was absent.  There was tenderness on palpation of the lumbar spine.  Straight leg raising test was negative.  There was no ankylosis of the lumbar spine.  Ranges of motion of the thoracolumbar spine were to 90 degrees on flexion; to 20 degrees on extension, with pain from 15 degrees; to 30 degrees on bending to the right, with pain from 28 degrees; to 30 degrees on bending to the left, with pain from 25 degrees; to 30 degrees on rotation to the right, with pain from 25 degrees; and to 30 degrees on rotation to the left, with pain from 28 degrees.  There was additional limited motion of 4 degrees due to pain, following repetitive use.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Neurological examination of the lower extremities was within normal limits.  X-rays taken of the lumbar spine were within normal limits.  The diagnosis was lumbar strain.

The Veteran again underwent a VA (contract) examination in November 2010, and described his medical history.  He indicated that his lumbar strain had existed for seven years, and was not due to injury or trauma.  Current symptoms included stiffness, fatigue, and decreased motion.  His pain level was moderate.  X-rays taken of the lumbar spine were within normal limits.  Following examination, the November 2010 examiner opined that there was no pathology to render a diagnosis.

In August 2015, the Veteran testified that the April 2008 VA (contract) examination included a diagnosis of lumbar strain within one year of his separation from active service.

Here, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 303 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.  Accordingly, the evidence of record is sufficient for establishing a current disability in this appeal.

As noted above, the Veteran is competent to testify on the severity or frequency of his lumbar pain and his descriptions are credible.  While the November 2010 examiner made no clinical findings of a low back disability at the time, no additional explanation had been given to any alternative etiology that could account for the lumbar strain diagnosed in April 2008-shortly after the Veteran's separation from active service.  The Veteran complained of low back pain on the examination, which he related its onset to active service.  In essence, the Board finds that the April 2008 examiner implicitly, rather than explicitly, linked the Veteran's diagnosed lumbar strain to his longstanding low back pain during and following active service.  Resolving all doubt in the Veteran's favor, the Board finds that the lumbar strain disabilility diagnosed within the course of the Veteran's claim had its onset in service regardless of the fact that such diagnosis was not made upon subsequent VA examination.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for a disability manifested by bilateral torn tricep is denied.

Service connection for a bowel disability is denied.

Service connection for a disability manifested by lumbar strain is granted.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


